Buchanan, Ch. J.
delivered the opinion of the Court. There is no doubt that a tract of land may acquire, by reputation, a name different from that which it bears in the patent, and may pass by such acquired name. But that does not appear to be a point before us.
The contract, on which the suit was brought, relates to a tract of land called Timber Neck. A tract of that name is located on the plots returned in the cause, with three others, Wood’s Joy, Ludford’s Hope, and Anderson’s Chance; then there is *444a location carved out of 'those four tracts, which is described on the plots, as being “Part of Timber Neck, Part of Wood’s Joy, Part of Ludford’s Hope, and Anderson’s Chance;” and to prove thatthey together, as so located, had long been known by the name of Timber Neck, and constituted the subject of the contract, and not the land located on the plots by the name of Timber Neck, -witnesses were offered and admitted by the court below, who do not appear from the statement in the bill of exceptions, to have been on the survey. And the question presented is, whether under such circumstances such testimony ought-to have been received? And. we think it should not. Asa general rule, a person.who has neither been examined upon, nor attended a survey, is not a competent witness to give evidence at the trial of a cause in relation' to the locations made upon the plots;, and we can perceive nothing set out in the bill of exceptions, to take this case out of the rule. Nor do we mean to be understood' as deciding the question, whether to render a witness competent at'the trial", he must have been sworn on the survey; which is'not necessary to bé decided in this case.
JUDGMENT REVERSED, AND PROCEDENDO AWARDED,.